—Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered November 27, 1996, convicting him of robbery in the first degree (12 counts), robbery in the second degree (3 counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*316Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Santucci and Thompson, JJ., concur.